Title: From John Adams to Timothy Pickering, 20 September 1798
From: Adams, John
To: Pickering, Timothy



Dear Sir
Quincy Sept 20th 1798

Last night Mr Amory & Mr Gardner came out to Quincy to shew me the original letters from the houses of Horsyth Smith & Co. and Hartshone & Boggs of Halifax, suggesting from Admiral Vandeput the idea of a convoy from Halifax in the fall, spring & midsummer. I pray you to consult with the other gentlemen especially the Secretary of the navy concerning the practicability utility & necessity & expediency of the plan. If you have opportunity to consult with Mr Liston or to write him, I should wish you to embrace it. If he is comeing this way I should be glad to have your answer before I see him.
I have the honor to be Sir / your most humble servant

John Adams